Detailed Correspondence

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 5, 6, 11, 12, 18, and 19 have been noted.

Response to Arguments
Applicant’s arguments, see remarks, filed 09 February 2021, with respect to claims 1 - 20 have been fully considered and are persuasive.  The §§112(f) and 112(b) objection and rejection have been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed and the following is a statement of reasons supporting the allowable subject matter.

In the context of generating recapturing path for an aircraft, the prior art of record fail to teach, in combination with other limitations, responsive identify a rejoining leg of a planned flight path at which to rejoin the planned flight path; identify a location on the rejoining leg at which to rejoin; select a recapture path strategy from (i) lateral, (ii) vertical, and (iii) mixed lateral and vertical; compute a recapture path to the location on the rejoining leg using the selected recapture path strategy, the computed recapture path including speed targets and configuration requirements at dedicated points along the recapture path; predict aircraft state data along the recapture path; and generate guidance controls for the aircraft along the recapture path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668